Citation Nr: 0026613	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a bilateral hand 
disability.

4.  Entitlement to service connection for shingles.

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to an evaluation in excess of 10 percent for 
a septoplasty with history of nasal trauma.

7.  Entitlement to a compensable evaluation for the residuals 
of a left kidney stone.




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran retired from active military service in the 
United States Army in January 1996 with over twenty years of 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The evaluation of the veteran's service connection 
septoplasty with history of nasal trauma was increased to 10 
percent in a July 1999 rating decision.  The veteran has not 
expressed satisfaction with this evaluation.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an 
increased evaluation for the service connected septoplasty 
with history of nasal trauma remains on appeal.  


FINDINGS OF FACT

1.  The service medical records are negative for a left wrist 
disability, and the veteran has not submitted evidence of a 
diagnosis of a current left wrist disability.

2.  The service medical records show treatment for left ankle 
sprains on three occasions, but these were acute and 
transitory, and resolved without permanent residuals; the 
veteran has not submitted evidence of continuity of 
symptomatology between his injuries in service and the 
present, and he has not submitted evidence of a current 
diagnosis of a left ankle disability.  

3.   The service medical records show complaints of aching of 
the fingers, but do not contain a diagnosis of a chronic 
bilateral hand disability, and the veteran has not submitted 
competent medical evidence of a current diagnosis of a 
bilateral hand disability.

4.  The veteran has not submitted competent medical evidence 
of a current disability as a result of treatment for shingles 
during service, and he has not submitted competent medical 
evidence of a current diagnosis of this disability.  

5.  The service medical records show the onset of headaches 
following an injury to the neck and head in 1985; the veteran 
consistently noted the presence of headaches on every Report 
of Medical History obtained subsequent to 1985.  

6.  Current VA examinations have included diagnoses of 
migraine headaches that are separate from the headaches 
resulting from the veteran's sinusitis, and have related the 
onset of these headaches to active service. 

7.  The residuals of the veteran's septoplasty with a history 
of nasal trauma result in approximately 50 percent 
obstruction of the nasal passages.

8.  The veteran's only current genitourinary symptoms are 
occasional nocturia with occasional dribbling after 
urinating, and occasional slight burning during urination not 
more than once or twice a year; he has not had a reoccurrence 
of kidney stones or associated symptoms since his initial 
episode in 1993, and there is no evidence of colic, the need 
for drainage by a catheter, drug therapy, or diet therapy.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a left wrist disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for entitlement to service connection 
for a left ankle disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

3.  The veteran's claim for entitlement to service connection 
for a bilateral hand disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

4.  The veteran's claim for entitlement to service connection 
for shingles is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 

5.  Migraine headaches were incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

6.  The criteria for an evaluation in excess of 10 percent 
for a septoplasty with history of nasal trauma have not been 
met.  38 U.S.C.A. §1151, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1999). 

7.  The criteria for a compensable evaluation for the 
residuals of a left kidney stone have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 4.31,  4.115b, 
Diagnostic Code 7509, 7510 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).


Left Wrist Disability

The veteran's April 1996 claim indicates that he hurt his 
left wrist in shop.

A review of the service medical records shows that they are 
negative for evidence of complaints concerning the left 
wrist, or for treatment of a left wrist disability.  The 
veteran's final physical examination in service was conducted 
in July 1994, and found that the upper extremities were 
normal.  The veteran did not note a left wrist disability on 
a Report of Medical History obtained at that time.  

The post-service medical records show that the veteran was 
afforded a VA examination of the joints in August 1996.  A 
left wrist disability was not found.  A VA examination of the 
hands was also conducted at this time.  Subjective complaints 
of aching of the left wrist were noted.  On examination, 
there was a full range of motion of the wrists.  The examiner 
did not render a diagnosis of a left wrist disability.  The 
post-service treatment records are also negative for a left 
wrist disability.  

The veteran has not submitted a well grounded claim for 
entitlement to service connection for a left wrist 
disability.  The service medical records are negative for 
this disability, and the veteran has not submitted evidence 
of a diagnosis of a current left wrist disability.  The 
evidence does not show that the veteran currently has the 
disability for which he seeks service connection.  Therefore, 
his claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Left Ankle Disability

The service medical records show that the veteran was treated 
for a tender left ankle in December 1976.  An X-ray study was 
within normal limits.  The impression was a mild sprain.  

The veteran sustained an additional injury to the left ankle 
in March 1980.  On examination, there was slight swelling on 
the outer aspect of the left ankle, but no discoloration.  He 
reported an injury to the same ankle the previous November, 
and said that afterwards he was unable to wear a boot for two 
days.  The assessment was left ankle sprain.  Additional 
March 1980 records show that there was mild effusion of the 
ankle and point tenderness, but a full range of motion.  

The veteran was seen for complaints of left ankle pain in 
March 1981.  There was some swelling with discoloration.  The 
range of motion was limited by pain.  An X-ray study revealed 
some soft tissue swelling, but was otherwise negative.  

The remainder of the service medical records are negative for 
a left ankle disability.  The July 1994 physical examination 
found that the lower extremities were normal.  The veteran 
did not mention a left ankle disability on a Report of 
Medical History obtained at that time.  

The postservice medical records include the report of an 
August 1996 VA orthopedic examination, which shows that the 
veteran reported a history of twisting his left ankle in the 
early 1970's.  The ankle still bothered him on occasion, 
especially when standing for long periods of time.  On 
examination, there was a full range of motion.  The veteran 
experienced some discomfort on inward rotation of the left 
ankle centered about the lateral ligaments, but there was no 
tenderness in this area.  The impression was history of 
bilateral ankle sprains.  An X-ray study of the ankles was 
negative.  

The remainder of the postservice medical records are negative 
for complaints or treatment concerning the left ankle.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a left ankle disability.  The service medical 
records show treatment for left ankle sprains in 1976, 1980, 
and 1981.  However, there is no treatment or complaints for a 
left ankle disability subsequent to 1981.  A left ankle 
disability was not discovered on any of the veteran's 
physical examinations during this period, nor was it reported 
by the veteran on any of the Reports of Medical History 
obtained during this time.  It appears as if the left ankle 
sprains were not chronic, but were acute and transitory, and 
that they resolved without permanent disability.  Therefore, 
continuity of symptomatology must be demonstrated for the 
claim to be well grounded.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran has not submitted any evidence of continuity of 
symptomatology for his claimed left ankle disability 
following discharge from active service.  There is no 
evidence of complaints or treatment for a left ankle 
disability during this period.  Furthermore, while the August 
1996 VA examination noted the veteran's complaints of 
occasional problems and found some discomfort on inward 
rotation, an X-ray study was negative, and the only 
impression was history of bilateral ankle sprains.  There was 
no diagnosis of a current left ankle disability.  Therefore, 
as the veteran has not submitted evidence of a diagnosis of a 
current left ankle disability, and as he has not submitted 
evidence of continuity of symptomatology between the left 
ankle sprains in service and the present, his claim is not 
well grounded.  Savage v. Gober, 10 Vet. App. 488 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Bilateral Hand Disability

The service medical records show that the veteran reported a 
history of three fractured fingers on his right hand and four 
on his left hand on a January 1975 Report of Medical History.  
The January 1975 examination found the upper extremities to 
be normal. 

August 1975 records indicate that the veteran sustained a 
contusion of the left hand.  An X-ray study was negative.  

The veteran was treated for a small lesion of the second 
finger of the right hand in March 1978.  A large axillary 
lymph adenopathy with red streaking was running from the 
axillary region on the medial aspect of the arm across the 
dorsal aspect of the forearm.  The veteran stated that his 
entire arm was sore, and that he had a history of blood 
poisoning.  The assessment was lesion with lymphangitis.  

The veteran continued to be treated for his infection through 
September 1978.  Migrating joint pain in the metacarpal 
phalangeal joints was noted at that time, with erythematous 
joints of the metacarpal phalangeal joints of the right hand.  
The assessment was unchanged.  

Other September 1978 records show that the veteran complained 
of swelling of the third and fourth fingers of the right hand 
for the past day.  He noted the occurrence of similar 
episodes the previous March and May, but there had been good 
response to medication.  There had been no trauma, and except 
for some right ankle swelling that had resolved spontaneously 
in December 1977, there had been no other joint involvement.  
On examination, there were two small papules of the third and 
fourth fingers, with joint tenderness.  An X-ray study was 
normal.  The assessment was possible gonorrhea undiagnosed, 
or inadequately treated.  Follow up records show that a 
dermatologist believed the veteran had a friction blister, 
and not any type of arthritis-dermatitis syndrome.  

A September 1978 X-ray study of the right hand found no 
significant abnormalities.  

Records from November 1978 show that the veteran was seen for 
pain of the third and fourth fingers of the right hand.  He 
had tenderness and redness up his arm.  The assessment was 
cellulitis.  Other November 1978 records also include an 
assessment of lymphangitis.  Additional November 1981 records 
show that the veteran was treated for a blister of his right 
hand.  The assessment was questionable herpes.  

On an August 1983 Report of Medical History, the veteran said 
that he had a history of breaking all of his fingers.  The 
August 1983 examination report indicates the upper 
extremities were normal.  

The remainder of the service medical records are negative for 
a bilateral hand disability.  The July 1994 examination found 
that the upper extremities were normal.  The veteran said he 
had broken a finger in 1972 on the July 1994 Report of 
Medical History, but a bilateral hand disability was not 
noted.  

Treatment records from September 1995 show that the veteran 
reported occasional pain of the metacarpal phalangeal joints, 
which was relieved with activity, but stiffen with rest.  No 
effusion of these joints was reported.  On examination, there 
was tenderness and pain of the first and third metacarpal 
phalangeal joints of the right hand, and of the first 
metacarpal phalangeal joint of the left hand.  There was no 
effusion.  

The postservice records show that the veteran was afforded a 
VA examination of his hands in August 1996.  He reported 
multiple minor injuries over the years while working with his 
hands.  The veteran complained of aching in both hands, 
especially on exertion.  He also stated that the left little 
finger would become deformed due to spasms in the lateral 
portion of the left hand.  This would occur two or three 
times each week, and was relieved by rubbing.  On 
examination, the palm of the right hand had a one centimeter 
punctate erosion, which the veteran stated would come and go 
since 1976.  There was sometimes a slight exudation in this 
area.  The examiner said that other than that finding, there 
was no abnormality of the hands.  There was good strength and 
dexterity, and a full range of motion.  An X-ray study of the 
hands was normal.  The diagnoses included history of skin 
eruption of the right palm, and history of aching and 
discomfort of both hands.  The examiner questioned the 
veteran about the possibility of some form of arthritis, but 
he denied all relevant history.  

VA treatment records from February 1997 show that the veteran 
was found to have a papular lesion of the mid palm of his 
right hand.  The assessment was allergic urticaria.  March 
1997 records indicate that the veteran continued to have a 
recurrent rash on his right hand.  

In a July 1998 letter, a friend of the veteran states that he 
has witnessed the veteran's left hand become stiff and 
distorted even without activity.  On another occasion, it 
happened while the veteran was chopping wood.  The friend 
said that the condition appeared to be painful and 
debilitating for some time after the onset of these symptoms.  

The Board finds that the veteran has failed to submit 
evidence of a well grounded claim for entitlement to service 
connection for a bilateral hand disability.  The service 
medical records show that the veteran reported a history of 
fractures of his fingers, and indicate he sustained a 
contusion of the left hand in 1975.  The veteran also 
reported occasional pain and stiffness of his hands in 1995.  
However, there was no diagnosis of a chronic disability of 
the hands.  The remaining service medical records show 
treatment of the right hand, but this was for an infection 
and a skin disability.  At this point, the Board notes that 
service connection has been established for acne and chronic 
urticaria.  The service medical records do not contain a 
diagnosis of any other bilateral hand disability.  

The postservice medical records show that the veteran 
complains of aching and occasional spasms, but the August 
1996 VA examination was negative for a diagnosis of a 
bilateral hand disability.  The veteran had good strength and 
a full range of motion of the hands, and an X-ray study was 
normal.  The examiner stated that other than the skin 
disability for which service connection has been established, 
there is no additional abnormality of the hands.  The 
possibility of arthritis was considered, but at least 
temporarily ruled out.  As the veteran has failed to submit 
evidence of a chronic bilateral hand disability in service, 
and of a current diagnosis of a bilateral hand disability, 
his claim is not well grounded.  Savage v. Gober, 10 Vet. 
App. 488 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
reaching this decision, the Board has noted the July 1998 
letter from the veteran's friend.  However, there is no 
indication that the veteran's friend is a physician, and 
while he is qualified to state his observations, he is not 
qualified to express a medical opinion concerning a diagnosis 
of current disability.  Therefore, in the absence of any 
other supporting medical evidence, this statement alone may 
not serve to make the veteran's claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Shingles

The veteran contends that he has developed a chronic case of 
shingles as a result of active service.  He states that he 
continues to have periodic outbreaks, which are painful and 
unsightly.  

The service medical records show that the veteran was treated 
for shingles in April 1993.  Additional April 1993 records 
indicate that the veteran was recovering.  The remainder of 
the service medical records are negative for evidence of 
shingles, and the July 1994 physical examination found that 
the veteran's skin was normal.  He answered "yes" to a 
history of skin diseases on a Report of Medical History 
obtained at that time.  

The veteran underwent a VA examination for skin diseases in 
September 1998.  This examination was negative for shingles.  
The remainder of the postservice medical records are also 
negative for treatment of shingles.  

The veteran offered testimony at a hearing before a hearing 
officer at the RO in July 1998.  He noted that he had been 
treated for shingles in service in April 1993.  The veteran 
stressed that personal appearance was important in his job as 
a teacher.  He indicated that he continued to experience some 
outbreaks of shingles, and said that there was a permanent 
residual as a result of the outbreak for which he was treated 
in service.  See Transcript.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for shingles.  The service medical records show 
that the veteran was treated for an episode of shingles in 
April 1993, but these records do not show evidence of a 
reoccurrence or a chronic disability as a result of this 
episode.  The postservice medical records are completely 
negative for medical evidence of this disability.  The Board 
notes the veteran's belief that his current skin disabilities 
include periodic outbreaks of shingles, but the veteran is 
not a physician, and he is not qualified to express a medical 
opinion as to such a diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as the veteran has not 
submitted evidence of a chronic disability or current 
diagnosis for the disability for which he seeks service 
connection, his claim is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
the above-described service connection claims.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 
Vet. App. 341, 344 (1996), aff'd sub nom Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  The Court has held that absent 
the submission and establishment of a well-grounded claim VA 
cannot undertake to assist in developing facts pertinent to a 
claim.  Morton v. West, 12 Vet. App. 477, 486 (1999).  

Migraine Headaches

Service medical records from January 1979 show that the 
veteran struck his head on the bottom of a car, which 
resulted in extreme headaches.  On examination, his pupils 
reacted equally to light.  The left occipital vein seemed 
somewhat enlarged.  No hemorrhage was noted.  The neural 
reactions were normal.  The assessment was questionable 
etiology, possible sinus condition versus a head injury.  

The veteran answered "yes" to a history of a head injury on 
an August 1983 Report of Medical History.  He stated that he 
sustained loss of consciousness for two hours and a 
concussion in a 1960 accident.  The examination conducted at 
this time found that the veteran's head was normal, and there 
was no diagnosis of a disability manifested by headaches.  

June 1985 records indicate that the veteran had sustained an 
injury to his head in May 1985.  He had soreness of the upper 
back and neck, as well as some questionable weakness and 
numbness of the right arm.  He also continued to have 
headaches, which were treated with pain medication.  

On a July 1986 Report of Medical History, the veteran 
answered "yes" to a history of frequent or severe 
headaches, and "yes" to a history of a head injury.  He was 
noted to have a history of a trauma to the neck in May 1985, 
with recurrent neck pain and headaches.  

The veteran underwent a physical examination in April 1991.  
The head was normal, and there was no diagnosis of a 
disability manifested by headaches.  On a May 1991 Report of 
Medical History, the veteran answered "yes" to a history of 
frequent or severe headaches, and "yes" to a history of a 
head injury.  

The veteran was seen in July 1994 with complaints of 
headaches, as well as allergies and nasal discharge.  The 
assessment included allergies.  

The veteran answered "yes" to a history of headaches, and 
to a history of a head injury on a July 1994 Report of 
Medical History.  The veteran was noted to have sinusitis, 
and this was a possible cause of his headaches.  The history 
of head injury was said to represent a history of closed head 
injuries in 1982 and 1990.  The veteran's head was normal on 
the physical examination conducted at this time, and there 
was no diagnosis of a disability manifested by headaches.  

In December 1995, the veteran was treated for complaints of 
headaches, as well as for other symptoms.  The assessment was 
rule out strep/upper respiratory infection.

The postservice medical records show that the veteran was 
afforded a VA examination for miscellaneous neurological 
disorders in April 1997.  He stated that for the past few 
years, he had been having incapacitating headaches every two 
or three months.  He described them as being severe, 
throbbing headaches which started with a very mild discomfort 
on both sides of the head, and suddenly burst into a 
throbbing pain over his entire head which caused his eyes to 
water and occasionally caused him to vomit.  He would have to 
lie down and cover his eyes.  Cold compresses would help.  
The pain would last for two to three hours.  He stated that 
these headaches were different from those he got from his 
sinus attacks.  The veteran added that wearing dark glasses 
all the time seemed to prevent some of his headaches from 
occurring.  The diagnosis was migrainous headaches.  

A VA nose and sinus examination was also conducted by the 
same doctor who conducted the examination for neurological 
disorders in April 1997.  The veteran reported frequent 
episodes of nasal congestion and sinus headaches.  These were 
said to be different than his migrainous headaches, and 
started behind his eyes and in his sinuses.  

The veteran was afforded an additional VA neurological 
examination in September 1998.  He had a history of the onset 
of headaches in 1986 following a blow to the back of his 
head.  Currently, his headaches occurred approximately once a 
week.  They were occasionally of such intensity that they 
would cause him to vomit.  The examination was normal.  The 
examiner opined that the veteran's headaches were not related 
to his sinus condition.  They had features of both a muscle 
contraction and a vascular headache.  The symptoms that were 
related to a migraine were those of light and sound 
sensitivity, nausea, and vomiting.  

Initially, the Board finds that the veteran's claim for 
entitlement to service connection for headaches is well 
grounded.  The service medical records show that the veteran 
began to have headaches shortly after sustaining an injury to 
his head and neck in 1985, and he continued to note headaches 
on every Report of Medical History subsequent to 1985.  The 
current VA examinations include a diagnosis of migrainous 
headaches, and the September 1998 VA examination relates the 
onset of these headaches to active service.  Therefore, as 
there is evidence of headaches in service, evidence of a 
current disability manifested by headaches, and evidence of a 
nexus between the current disability and the headaches in 
service, the veteran's claim is well grounded.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The Board further finds that service connection for migraine 
headaches is warranted.  The service medical records show 
that the veteran began to receive treatment for headaches 
after suffering an injury to his neck and head in 1985.  
Although the treatment records show only occasional treatment 
for nonmigrainous headaches, and there is no diagnosis of 
migraine headaches in service, the veteran consistently 
reported a history of headaches on every Report of Medical 
History subsequent to his 1985 accident.  At this juncture, 
the Board notes that service connection for chronic 
sinusitis/rhinitis has already been established.  The April 
1997 VA examination included a diagnosis of migraine 
headaches, which the examiner opined were separate from the 
headaches that resulted due to the veteran's sinusitis.  The 
September 1998 VA examiner also reached this conclusion.  
Furthermore, although the date of an injury to the veteran's 
neck and head was misreported in the examination report, this 
examiner related the onset of the veteran's headaches to the 
injury in service.  Therefore, as there is evidence of 
headaches in service, evidence of continued headaches after 
discharge from service, medical opinions that indicate these 
headaches are separate and distinct from the veteran's 
service connected sinusitis, and evidence relating the 
headaches to active service, entitlement to service 
connection for migraine headaches is merited.  

II. Increased Evaluations

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Septoplasty

The record shows that entitlement to service connection for a 
septoplasty with history of nasal trauma was established in a 
June 1997 rating decision.  A zero percent evaluation was 
assigned for this disability.  This evaluation was increased 
to the current 10 percent rating in a July 1999 rating 
decision promulgated during the course of the current appeal.  

The veteran's disability is evaluated under the rating code 
for deviation of the nasal septum.  This code indicates that 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side due to trauma, a 10 
percent evaluation is merited.  38 C.F.R. § 4.97, Diagnostic 
Code 6502.  This rating code does not contain provisions for 
a zero percent evaluation.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The veteran was afforded a VA examination of his nose and 
sinus in April 1997.  His history included a broken nose, and 
surgery in 1994 for nasal congestion and straightening of the 
nose.  The veteran's current complaints included nasal 
congestion.  On examination, his nasal airways were clear, 
except for some mild congestion.  

At the July 1998 hearing, the veteran testified that his 
nasal disability made it difficult to breath when exercising.  
See Transcript. 

An additional examination of the veteran's nose was conducted 
in October 1998, and the examination report was prepared in 
December 1998.  His current symptoms included chronic nasal 
congestion.  He denied dyspnea at rest or exertion.  On 
examination, the septum was slightly corrugated.  He had a 
lot of turbinate hypertrophy, particularly of the inferior 
turbinates bilaterally.  The amount of obstruction was about 
50 percent bilaterally.  A review of a December 1998 maxillo-
facial computed tomography scan revealed a slightly bowed 
septum to the right side.  

The Board is unable to find that an evaluation in excess of 
10 percent is merited for the veteran's septoplasty with 
history of nasal trauma.  The October 1998 VA examination 
noted that the veteran's disability resulted in approximately 
50 percent obstruction of the nasal passages bilaterally.  
This would merit the highest evaluation available under the 
appropriate rating code, which is the 10 percent evaluation 
currently in effect.  38 C.F.R. § 4.97, Diagnostic Code 6502.  
Other rating codes that provide for evaluations in excess of 
10 percent have been considered, but are not applicable to 
the veteran's disability.  Therefore, there is no schedular 
basis for an evaluation of greater than 10 percent, and an 
increased evaluation is not warranted. 

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's service connected septoplasty with a history of 
nasal trauma presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  


Kidney Stone

The record shows that entitlement to service connection for a 
left ureteral stone was established in a June 1997 rating 
decision.  A zero percent evaluation was assigned for this 
disability under 38 C.F.R. § 4.115b, Diagnostic Code 7510, 
which currently remains in effect.  

Ureterolithiasis is evaluated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following: 1) diet therapy, 2) drug therapy, or 3) invasive 
or non-invasive procedures more than two times a year.  
38 C.F.R. § 4.115b, Diagnostic Code 7510.  

Hydronephrosis that is manifested by only an occasional 
attack of colic, not infected and not requiring catheter 
drainage, is evaluated as 10 percent disabling.  Frequent 
attacks of colic requiring catheter drainage are evaluated as 
20 percent disabling.  Frequent attacks of colic with 
infection (pyonephrosis), and impairment of kidney function 
is evaluated as 30 percent disabling.  Severe hydronephrosis 
is evaluated under the rating code for renal dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Code 7509.  

These rating codes do not contain provisions for a zero 
percent evaluation.  Therefore, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

The veteran testified at the July 1998 hearing that he did 
not currently have pain or limitation of motion due to his 
kidney stone.  He was not on any medication, although he had 
been told to watch his diet.  His main problem was that he 
was concerned it would reoccur.  See Transcript. 

The veteran was afforded a VA genitourinary examination in 
September 1998.  The claims folder was reviewed in 
conjunction with this examination.  The veteran had a history 
of severe lower abdominal pain and microscopic hematuria in 
1993.  After several days of hospitalization and intravenous 
fluids, the pain disappeared spontaneously, and he was told 
that he had passed a stone.  He had not experienced any 
further problems of that type since 1993.  The veteran's only 
symptoms were occasional nocturia and occasional dribbling 
after urinating, and occasional slight burning during 
urination not more than once or twice a year.  He was not 
impotent, and had not been catheterized.  A November 1997 
urinalysis had been normal, and May 1997 tests had showed 
normal renal functions.  The diagnosis was status post 
passage of renal calculus, remote.  

The Board finds that the criteria for a compensable 
evaluation for the residuals of a left kidney stone have not 
been met.  The evidence indicates that the veteran has not 
had a reoccurrence of this problem since his initial episode 
in 1993.  The only genitourinary symptoms noted on the 
September 1998 VA examination were occasional nocturia and 
occasional dribbling after urinating, and occasional slight 
burning during urination not more than once or twice a year.  
There was no report of colic or a need for catheter drainage, 
and VA treatment records dated from 1996 to 1997 are also 
negative for any evidence of treatment for kidney stones.  
The veteran testified that he is not on any medication for 
his disability, and while he has said he has been told to 
watch his diet, the medical evidence does not show that he 
has actually been placed on diet therapy.  Therefore, as the 
requirements for a compensable evaluation have not been met, 
entitlement to an increased evaluation is not merited.  
38 C.F.R. §§ 4.31, 4.115b, Further, the Board finds that in 
this case the disability picture is not so exceptional or 
unusual so as to warrant a referral for evaluation on an 
extraschedular basis.  It has not been shown that this 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The criteria for an evaluation greater than that 
assigned have not been met or approximated as explained 
above.  38 C.F.R. § 4.7.Codes 7509, 7510.  

Further, the Board finds that regarding this issue that the 
disability picture is not so exceptional or unusual so as to 
warrant a referral for evaluation on an extraschedular basis.  
It has not been shown that this disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied. 

Entitlement to service connection for a bilateral hand 
disability is denied.

Entitlement to service connection for shingles is denied. 

Entitlement to service connection for migraine headaches is 
granted.  

Entitlement to an evaluation in excess of 10 percent for a 
septoplasty with history of nasal trauma is denied. 

Entitlement to a compensable evaluation for the residuals of 
a left kidney stone is denied. 




		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



